     Case: 1:20-cv-00734 Document #: 59 Filed: 06/11/21 Page 1 of 1 PageID #:335

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Illinois State Rifle Association, et al.
                                           Plaintiff,
v.                                                        Case No.: 1:20−cv−00734
                                                          Honorable Mary M. Rowland
Illinois State Police, et al.
                                           Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 11, 2021:


         MINUTE entry before the Honorable Mary M. Rowland: Telephonic motion
hearing held. Defense counsel of record and Defense counsel in the Krisik, Jr. v Pritzker
et al, 21−cv−1305 appeared telephonically. Pro se Plaintiff Krisik did not appear despite
being notify of today's hearing by counsel. For the reasons stated on the record,
Defendants' motion to reassign based on relatedness [55] is granted. The court finds that
the Krisik v. Pritzker et al, No. 21−CV−1305 case is closely related to Singleton et al. v.
Kelly et al, 20−cv−734 and Marszalek et al. v. Kelly et al, 20−cv−4270 currently pending
in this court, and that all Local Rule 40.4(b) conditions of reassignment are met. Pursuant
to Rule 40.4(a), the cases involve virtually the same claims related to alleged violations of
Plaintiffs' Second and Fourteenth Amendment rights because of the FOID card program.
Considering the factors in Rule 40.4(b): the cases are all pending in this court; the
reassignment will save time and resources since this Court has already invested significant
time on these issues; the earlier cases are just past the pleading stage and have not begun
discovery; and the cases can, at this point, be disposed of in a single proceeding.
Defendants' motion is granted, and Krisik v. Pritzker et al, No. 21−CV−1305, is
reassigned to this Court for all purposes. A copy of this order should be sent to Mr. Krisik.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
